Citation Nr: 1748084	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a disability manifested by a chronic constant cough (claimed as a respiratory condition).

3.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a back condition (asserted as back problems and back pain).

4.  Entitlement to service connection for a respiratory condition (asserted as a chronic constant cough).

5.  Entitlement to service connection for a back condition (asserted as back problems and back pain).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1982.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2012 rating decision, the RO denied service connection for bilateral hearing loss.  In November 2012, the Veteran filed a notice of disagreement (NOD).  In September 2013, the RO furnished the Veteran a statement of the case (SOC).  In October 2013, the Veteran filed a substantive appeal (VA Form 9).

In April 2014 rating decision, the RO determined that new and material evidence had not been received and declined to reopen the previously-denied claims of service connection for a back condition and a disability manifested by chronic cough.  In July 2014, the Veteran filed a NOD.  In May 2015, the RO furnished the Veteran a SOC.  In June 2015, the Veteran filed a substantive appeal (VA Form 9).

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of service connection for a respiratory condition and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether the Veteran has a bilateral hearing loss disability, within VA standards, which had its onset during his period of active duty service.

2.  By a May 2007 rating decision, the RO denied the Veteran's claim for service connection for a back condition and a respiratory condition; he was advised of the RO's decision, and of his appellate rights

3.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

4.  Additional evidence received since the RO's May 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition and a respiratory condition and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The RO's May 2007 rating decision to deny service connection for a back condition and a respiratory condition is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a back condition and a respiratory condition.  38 U.S.C.A. § 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In March 2007 and May 2011, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

II. Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus, or link, between an in-service injury or disease and the current disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.303(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Other organic diseases of the nervous system are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels (dB) or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has a current bilateral hearing loss disability that had its onset during active duty service.  He maintains that his bilateral hearing loss can be attributed to his active duty service while serving as a 16 Aircode Radar Operator.  The Veteran's DD Form 214 also indicates a military occupational specialty (MOS) of a Hawk Fire Crewmember.

Upon enlistment examination in May 1979, the audiometric test revealed puretone thresholds, in decibels, of 25, 15, 15, 15, 5, and 15 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz for the right ear, respectively; and of 15, 15, 10, 15, 5, and 15 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz for the left ear, respectively.

The service treatment records contain the reports of an audiological evaluation in February 1980.  The evaluation results were speech reception and discrimination within normal limits, moderate sensorineural high frequency hearing loss, and hearing within normal limits.

When the Veteran was examined in September 1981, for purposes of separation from service, the audiometric test revealed puretone thresholds, in decibels, of 30, 20, 30, 40, 30, and 35 at 500, 1000, 2000, 3000, 4000 and 6000 Hertz for the right ear, respectively; and of 30, 30, 35, 30, 25, and 35 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz for the left ear, respectively.  

An October 2012 VA audiology examination, including audiometric test, revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
20
20
25
20

The Veteran's Maryland CNC word recognition scores were 84 percent for the right ear and 88 percent for the left hear.

The VA examiner in October 2012 opined that the Veteran had normal hearing, bilaterally; and that although the Maryland CNC word recognition scores fall below the 94 percent threshold, the preponderance of the audiometric test results suggested normal bilateral hearing ability by VA standards.  The examiner noted that the Veteran did not have hearing loss prior to service. 

A June 2013 VA audiology examination, including audiometric test, revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
20
LEFT
24
20
15
20
25

The Veteran's Maryland CNC word recognition scores were 96 percent, bilaterally.

The VA examiner in June 2013 determined that the Veteran's hearing was normal.  The examiner opined that although the Veteran showed bilateral hearing loss on his separation audiology examination, the Veteran has shown normal bilateral hearing ability on two recent VA audiology examinations and on three military audiology examinations prior to the separation examination.  According to the VA audiologist, the Veteran's hearing loss demonstrated by his separation examination likely reflected some condition, which temporarily affected the Veteran's hearing ability but had resolved.

In statements and during the October 2016 hearing, the Veteran maintains, in essence, that he experienced a decline in his hearing ability during service when he was exposed to hazardous noise as a 16 Aircode Radar Operator.  The Veteran testified to the effect that he was exposed to loud noises daily, for 8 to 12 hours over the course of 3 years.

As a preliminary matter, the Board notes that a bilateral hearing disability, as VA defines it, was not noted in the May 1979 enlistment physical examination report, and thus the Veteran is presumed to have entered service in sound condition.  See 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss would nonetheless be entitled to the presumption of soundness under 38 U.S.C. § 1111, if the hearing loss did not meet VA's definition of a "disability" for impaired hearing under 38 C.F.R. § 3.385); October 2010 VA Examination Report (the examiner noting that the Veteran did not have hearing loss prior to service).

As to the first element of service connection, the record evidence reveals that the Veteran showed a bilateral hearing disability, as VA defines it, at the time of the September 1981 separation examination, and at the time of the October 2012 VA examination.  See September 1981 Report of Medical Examination (auditory thresholds for at least three of the applicable frequencies are 30 decibels or higher for both ears); October 2012 VA Examination Report (speech recognition scores using Maryland CNC are 84 percent for right ear, and 88 percent for left ear).  On subsequent VA audiology examination in June 2013, the audiometric data did not indicate a hearing loss disability within VA standards.  Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran has presented sufficient evidence to support a finding of a presently existing bilateral hearing loss disability, within VA standards, during the pendency of this claim.  Hence, the first element of service connection is established.

As to the second element, the service treatment records reveal that in February 1980, a finding of sensorineural high frequency hearing loss was indicated based on audiological evaluation.  Moreover, upon separation examination in September 1981, the audiometric data revealed 40 decibels at 3000 Hertz and no less than 30 decibels at 500, 2000, and 4000 Hertz for the right ear, and revealed no less than 30 decibels at 500, 1000, 2000, and 3000 Hertz for the left ear.  Also at the October 2016 hearing, the Veteran testified to the effect that he was exposed to hazardous levels of noise as a 16 Aircode Radar Operator.  He recounted that he sustained military exposure to loud noises 8 to 12 hours per day, over a period of 3 years; and that after his separation, he started to notice a diminish in his hearing ability.  As such, the Veteran's lay statements may be accepted as competent because they relate to incidents that were directly observable to him, which do not require any specialized medical expertise, and may be accepted as credible because they remain consistent and are not at variance with the service treatment records.  Based upon the Veteran's account as to the duration and frequency of his exposure to loud noises during service, together with audiometric data evidencing a finding of bilateral sensorineural high frequency hearing loss in service and a bilateral hearing disability, with in VA standards, at separation, the Board determines that the second element of service connection, i.e., an in-service incurrence, is established.

As for the final and third element of a nexus, the Board observes that the VA examiners in October 2012 and June 2013 have provided unfavorable opinions as to whether the Veteran has a bilateral hearing loss disability that can be related to his military service.  The Board first notes that it is free to assess medical evidence and is not obligated to accept one medical provider's opinion over another.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this function, the Board declines to accept the VA audiologists' 2012 and 2013 opinions as the factual predicate to definitively rule out a bilateral hearing loss disability at present and an in-service onset of that same disability as shown on separation examination.  Here, the Board also looks to the October 2012 audiology report, in which that medical professional commented that the preponderance of the audiometric test results suggested normal bilateral hearing ability by VA standards.  The October 2012 audiological evaluation results nonetheless revealed speech recognition scores that demonstrated a bilateral hearing loss "disability," as VA defines it.  And, when compared against the other (in-service) audiometric results that were of record at the time of the 2012 opinion, the VA examiner's comment does not seem to address the finding of moderate sensorineural high frequency hearing loss in February 1980, and that of a bilateral hearing loss "disability" on separation examination in September 1981.  This point becomes crucial in light of the Veteran's account of his exposure to loud noises in service (which presumably would account for the onset of the Veteran's impaired hearing noted in service).  In the same way, the Board looks to the June 2012 audiology report, in which that medical professional commented that the two most recent VA examinations showed "normal" bilateral hearing ability.  The depiction of this fact is not in accord with the record evidence (or VA standards), which clearly reflects that the Veteran exhibited impaired hearing, which met the level of a "disability," when his speech recognition scores showed less than 94 percent for both ears, as evidenced by the audiometric data of October 2012.

In this regard, the Veteran is competent to report in-service noise exposure, that he experienced difficulties hearing soon after leaving service, and that he has experienced hearing difficulties since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds his reports of in-service noise exposure to be credible as such are consistent with the type and circumstances of his military service, to include his duties as a 16 Aircode Radar Operator.  38 U.S.C.A. § 1154(a) (West 2014).  As such, the record evidence also seems to confirm that the Veteran had in fact suffered acoustic trauma, enough to produce the bilateral hearing loss disability noted on separation examination, and as continuously shown on subsequent VA examination in October 2012.  In short, the Veteran's testimony combined with the objective data of a bilateral hearing loss disability, as VA defines it, noted during and after service sufficiently counters the unfavorable October 2012 and June 2013 VA opinions.  See 38 C.F.R. § 3.303(b).

On balance, and when considered in tandem, this evidence tends to raise a reasonable doubt as to whether the Veteran has a bilateral hearing loss disability, within VA standards, which had its onset during his period of active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board determines that the evidence of record is at least in relative equipoise and thus supports a finding that bilateral hearing loss was incurred in service.  The appeal concerning this discrete issue is granted.

New and Material Evidence

The RO, by a decision entered in May 2007, denied the Veteran's claim for service connection for a back condition and a respiratory condition on grounds that there was no objective probative evidence of a chronic condition related to back pain or a constant cough.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the time of the RO's May 2007 rating decision includes the Veteran's testimony proffered during the October 2016 Board hearing.  The Veteran testified that he has experienced back pain and a chronic cough since separation from military service.  Most critically, the Veteran testified that he was treated for a back condition and a constant cough in September 2016 and that his doctor informed him that he had "arthritis . . . [a] slipped disk and some deterioration ... in between the [spinal] bones."  The Veteran also testified that his doctor informed him that his constant cough was due to allergies and a "slight case of asthma."  This evidence was not before adjudicators when the Veteran's claim was last denied in May 2007 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition and a respiratory condition, and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a disability manifested by a chronic constant cough (claimed as a respiratory condition) is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back condition (asserted as back problems and back pain) is reopened.


REMAND

Accordingly, as the claims of service connection for a back condition and a respiratory condition have been reopened, VA has an obligation to assist the Veteran in the development of his claims on the merits.  Accordingly, the case is REMANDED for the following action:

1. VA is required to make reasonable efforts to help the Veteran obtain evidence necessary to substantiate his claims.  

The Veteran has reported that he was treated for a back condition and a respiratory condition at the VA medical center in Tucson, Arizona in September 2016. Procure these records.  

2. The evidence of record supports the need for VA examinations and opinions.  Procure such examinations and opinions.  

After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a: 1) VA respiratory conditions examination AND 
 2) a VA thoracolumbar spine examination. 

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies [(to include x-rays, if necessary)] should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiners should clearly identify all current disability(ies) of the respiratory system and of the thoracolumbar spine.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently diagnosed disability of respiratory system and thoracolumbar spine had its onset during service, or is otherwise related to any disease or injury incurred in service.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all remands by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


